

117 S307 IS: To amend the Public Works and Economic Development Act of 1965 to authorize the Secretary of Commerce to make grants for travel promotion, and for other purposes. 
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 307IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Ms. Cortez Masto (for herself, Mr. Blunt, Ms. Klobuchar, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Public Works and Economic Development Act of 1965 to authorize the Secretary of Commerce to make grants for travel promotion, and for other purposes. 1.Grants for economic adjustment(a)In generalSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended—(1)in subsection (a), by inserting travel promotion (including funding for tourism marketing, marketing research, purchasing advertisements, and attracting business meetings or convention travel), after technical assistance, training,; and(2)in subsection (b)(2), by inserting and travel promotion after planning projects. (b)Cost sharingSection 204(c) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended by adding at the end the following: (4)Special rule for travel promotionIn the case of a grant for travel promotion under section 209(a), the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 100 percent of the cost of the project..(c)Grant amountNotwithstanding any other provision of law, a grant made with amounts made available under subsection (e) may be in an amount that is not more than 75 percent of the difference in revenue of the eligible entity from 2019 to 2020. (d)WaiverSection 209(b)(2) and section 302 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(b)(2), 3162) shall not apply to a grant made with amounts made available under subsection (e). (e)Authorization of appropriationsThere is authorized to be appropriated $2,250,000,000 to make grants under section 209(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(a)) to eligible entities for costs associated with tourism marketing and promotion activities necessary to promote safe and healthy travel practices and economic recovery in communities impacted by a decline in travel and tourism as a result of the Coronavirus Disease 2019 (COVID–19), including— (1)to pay costs associated with tourism marketing and promotion activities, including marketing research, necessary to assist with declines in visitation and the economic recovery from lost revenue as a result of COVID–19, including to purchase media advertisements on print, broadcast, or digital media for the purpose of marketing, public awareness, or information campaigns relating to local tourism;(2)to pay costs associated with providing information to visitors about the health and safety protections, guidance, or requirements of Federal, State, or local governments and businesses to reduce the spread of COVID–19;(3)to pay the increased costs of cleaning and sanitation, including physical modifications to a convention center, large event space, or community attraction associated with precautions to provide for safe worker, traveler, or event environments; or(4)to pay the costs of salaries and expenses associated with the operations of the eligible entity, other than salaries and expenses of the executives of the eligible entity. 